DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 24-26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT (“Introduction of DEFLATE based UDC solution,” R2-1710724).
 	Regarding claims 24 and 30, CATT teaches a method of processing data in a wireless communication system, the method being performed by a receiving packet data convergence protocol (PDCP) entity and comprising: receiving first data from a lower layer; generating second data by removing a PDCP header from the first data;
performing deciphering on the second data; removing an UDC header from the second data; determining whether a compression is performed based on the UDC header:
performing decompression on the deciphered data based on the determination ; and
Fig. 4.2.2.1); wherein the UDC header includes an indicator indicating whether the compression is performed (Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
 	Regarding claim 25, CATT teaches the method of claim 24, wherein the performing of the deciphering on the second data  comprises performing deciphering on the data resulting from the removing of the PDCP header and performing integrity verification thereon (Fig. 4.2.2.1)..
 	Regarding claim 26, CATT teaches the method of claim 24, wherein the UDC header includes  a checksum bit for checking validity of a UDC buffer (Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).  	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 16-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of CATT (“Consideration on signaling and procedures for UDC,” R2-1710721, hereinafter CATT’21).
 	Regarding claims 16 and 29, CATT teaches a method of processing data in a wireless communication system, the method being performed by a transmitting packet data convergence protocol (PDCP) entity and comprising: if an uplink data compression (UDC) is configured, receiving first data from an upper layer; apply the UDC for the first data, if the UDC is configured; performing compression on the first data based on the determination; adding an UDC header to the  first data if the UDC is configured; generating second data by performing cipher on the first data; and generating resulting data by adding a PDCP header to the second data; and transmitting the resulting data to a lower layer, wherein the UDC header includes an indicator indicating whether the compression is performed based on the UDC configuration or not (the steps of determining whether to apply the UDC for the first data, performing compression, adding an UDC header, generating second data and generating the resulting data and the UDC header including an indicator need not be performed if the UDC is not configured. See Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016. However, in the interest of compact prosecution, Examiner has considered the conditional steps. See CATT: Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
	CATT does not explicitly teach generating second data by performing ciphering on the first data and the UDC header.
Fig. 4.2.2.1), it is obvious that the second data is generated by performing ciphering on the first data and the UDC header.
	CATT does not explicitly teach receiving, from a base station, a radio resource control (RRC) message configuring UDC, the RRC message includes an uplink data compression (UDC) configuration; determining whether to apply the UDC for the first data, if the UDC is configured.
	CATT’21 teaches receiving, from a base station, a message/UDC configuration including information indicating whether to perform UDC; performing  uplink data compression on the data based on the information indicating whether to perform the UDC (Page 1, §2, signaling to trigger UE to active UDC per DRB).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive, from a base station, an RRC message including an UDC configuration and to determine whether to apply the UDC for the first data, if the UDC is configured in the system of CATT to DEFLATE based UDC solution (§2 of CATT’21).
Regarding claim 17, CATT in view of CATT’21 teaches the method of claim 16, wherein the generating of the second data comprises: performing integrity protection to the first data and the UDC header; and performing ciphering on the integrity protection performed first data and UDC header resulting from the integrity protection (the steps of performing integrity protection and performing ciphering on the integrity protection need to be performed if the UDS is not configured. However, in the interest of compact prosecution, Examiner has considered the conditional steps. See Fig. 4.2.2.1 of CATT).

CATT does not explicitly teach wherein the UDC configuration indicates at least one of a predefined dictionary and a UDC buffer size for the UDC.
CATT’21 teaches wherein the UDC configuration indicates at least one of a predefined dictionary and a UDC buffer size for the UDC (§2, To allow the flexibility, the buffer size can be configurable. And if network wants to save memory in eNB and save signalling, 8Kbyte buffer can be the default value. Proposal 3: 8K bytes and 32K bytes buffer sizes can be configured by eNB, and 8Kbytes buffer is the default value of the buffer size for UDC).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the UDC configuration,  information indicating whether to perform UDC, at least one of a predefined dictionary and a UDC buffer size for the UDC in the system of CATT to allow flexibility (§2 of CATT).
Regarding claim 19, CATT teaches the method of claim 16.
CATT does not explicitly teach wherein the UDC configuration indicates to perform the UDC on a bearer configured to a radio link control acknowledged mode (RLC AM).
CATT’21 teaches the UDC configuration indicates to perform the UDC on a bearer configured to an RLC AM (§2, Proposal 4 and Proposal 6).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the UDC configuration, information indicating to perform the UDC on a bearer configured to an RLC AM in the system of CATT to allow flexibility (§2 of CATT).
.Regarding claim 20, CATT in view of CATT’21 teaches the method of claim 16
CATT: §4.2.2, Every PDCP entity uses at most one ROHC or one UDC compressor instance and at most one ROHC or UDC decompressor instance. CATT’21: Proposal 5: DEFLATE based UDC and UL RoHC could not be activated for the same DRB).
.  	Regarding claim 21, Liu teaches the method of claim 16, wherein the UDC header includes a checksum bit for checking validity of a UDC buffer (UDC header including a checksum bit for checking validity of a UDC buffer is not required if the UDC is not configured. However, in the interest of compact prosecution, Examiner has considered the conditional steps. See CATT: Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
	Regarding claim 22, CATT in view of CATT’21 teaches the method of claim 16,
wherein the receiving of the first data from the upper layer comprises allocating PDCP sequence numbers to the first data in order of reception, and wherein the  transmitting of the resulting data to the lower layer comprises  transmitting the resulting data to the lower layer in order of the PDCP sequence numbers (CATT: Fig. 4.2.2.1, §5.1.1, §5.2.1.1,).
8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over CATT.
 	Regarding claim 27, CATT teaches the method of claim 26, further comprising determining whether a checksum failure or a checksum error has occurred based on the checksum bit included in the UDC header (§6.3.z, §5.x.6).
	CATT does not explicitly teach wherein, when the checksum failure or the checksum error has occurred, the deciphering is not performed on data in which the checksum failure or the checksum error has occurred.
§5.x.6).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to not perform deciphering on data in which the checksum failure or the checksum error has occurred in the system of CATT to improve system efficiency.
Response to Arguments
9.	Applicant’s arguments filed on November 9, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477